IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 23, 2009

                                     No. 08-50180                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



TERRY L URBINA,

                                                   Plaintiff-Appellant
v.

UNITED PARCEL SERVICE INC,

                                                   Defendant-Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:05-CV-888


Before REAVLEY, DAVIS, and SMITH, Circuit Judges.
PER CURIAM:*
       Terry L. Urbina appeals following the dismissal of her civil rights
complaint against her employer claiming race and gender discrimination and
retaliation in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e et seq., and the Equal Pay Act, 29 U.S.C. § 206(d). The district court
held that the complaint was untimely, alleged claims that were unexhausted,
and failed to state an Equal Pay Act claim. Affording liberal construction to


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-50180

Urbina’s pleadings and appellate brief, see Haines v. Kerner, 404 U.S. 519,
520–21, 92 S. Ct. 594, 596 (1972), we AFFIRM for the following reasons:
     1.   Urbina failed to show that she perfected service of process on a
     managing or general agent or other person authorized to accept service of
     process. See F ED. R. C IV. P. 4(h). Because the default judgment was not
     willful and there was no showing of prejudice to Urbina, the district court
     did not abuse its discretion by setting aside the default. See United States
     v. One Parcel of Real Prop., 763 F.2d 181, 183 (5th Cir. 1985).
     2. It is undisputed that Urbina filed her complaint 92 days after receiving
     the EEOC’s right to sue notice. Urbina’s argument that the 90-day period
     for filing her complaint was tolled because of two intervening federal
     holidays is without merit. The requirement to file a lawsuit within the 90-
     day period is strictly construed and is akin to a statute of limitations. See
     Taylor v. Books A Million, Inc., 296 F.3d 376, 379 (5th Cir. 2002); Espinoza
     v. Mo. Pac. R.R. Co., 754 F.2d 1247, 1251 (5th Cir. 1985).
     3. On appeal, Urbina asserts only conclusory claims of discrimination.
     She fails to address the district court’s reasoning that her complaint was
     unexhausted because it went beyond the charges made to the EEOC and
     that she failed to state a claim under the Equal Pay Act. Those issues are
     therefore abandoned due to inadequate briefing. See Yohey v. Collins, 985
     F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas County Deputy
     Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
AFFIRMED.




                                       2